                                                                          yL
                                                                          '
                                                                            ERK'SoFFlcsus olsmcouv
                                                                          i
                                                                          .
                                                                                    ATR> Ncki,vA
                                                                          .               I
                                                                                          zluEo

                                                                                    MA2 2 12218
                                                                              BYJULW C. ,UDLEX LERK
                      IN TIIE U NITED STA TES DISTRICT C OIJR T                 ;    .
                                                                                .
                     FOR TIIE W ESTERN DISTRICT OF VIRGINIA                           P           K
                                 R OA NO K E D IW SIO N

W AYN E E.H M LEY ,                         )        CivilA ction No.7:18cv00020
     Plaintiff,                             )
                                            )
                                            )        G M O R ANDU M OPIM O N
                                            )
RED OM ON STATE PW SON,etaI.,               )        By:M ichaelF.U rbanski
     Defendants.                            )        ChiefU nited StatesD istrictJudge

       W ayneE.Hailey,aVirginia inm ateproceeding pro K ,comm enced this action pursuant
                                                            .




to42U.S.C.j1983,allegingthatthedefendantsviolatedhisconstitutionalrightsrelated tothe
use of five-point restraints and two separate instim tionaldisciplinary charges. D efendants Red

Onion State Prison (ç$Red Onion''),Qualifed MentalHealth Professional(SGQM HP'') Huftl
CounselorGibson,Warden Kiser,and MajorTatefiled amotionto dispissandthe motion is
ripe for disposition.1 After review ing the pleadings, the courtgrants in partand denies in part

defendants'm otion to dism iss.

                                                1.

       H ailey alleges that on February 3,2017,he cuthim self and,on February 24,2017,he

reopenedthewound.Asaresult,defendantQM HP Fletcherplaced him in five-pointrestraints.
'fhenextday,defendantQMHPBuchanan orderedthathebeheldinthetsve-pointrestraintsfor
an additionaltwenty-four hours. Hailey claim s thathe laid in hum an body waste for Hseveral

hours''before he w as letup from the restraints and shoved into a cold showerby defendantSgt.

D ixon. A Aer the cold show er, he w as not allow ed to dry off, w as put in a clean pair of

underwear,and w as re-strapped dow n,çfextra tight''by Sgt.Dixon and otherofficers. Hishands

and feetlostfeeling and he w as in ttawfulpain''because ofthe tightrestraints. D efendantN urse

M ccoy checked the restraints and said they w ere çtokay.'' H ow ever,he claim sthatthe strapsof

       1TheotherdefendantsEledananswertoHailey'scomplaint.SeeECFN o.19.
the restraints cutinto hisskin. He also claim sthatthere w as cold airblowing outofthe vents in

the cell,w hich caused him to getçErealcold''and to shake. H ailey claim s thathe was tied down

overand overagain,atleastsix tim es,during the <'ordeal-''

          On a separate occasion,defendantCounselor Gibson charged Hailey w ith an instim tional

disciplinary infraction for refusing to enter generalpopulation,and defendant W arden Kiser

approved the charge. Hailey claim s thathe had an K'enem y problem ,''w hich he told W arden

K iser about in w riting. Hailey argues that W arden K iser and Counselor Gibson w ere

Stattem pting to force''him into generalpopulation,w hich w as a Kdangerous situation''where he

could ttmaybe gethurtbad orkilled-'' Hailey claimsthatWarden Kiserand defendantM ajor
Tate,head of security,knew his çssituation,''butnevertheless approved the disciplinary charge,

ççlaughedaboutit,''anddtmadethreatsoffurtherharm to(himq.''Haileywasfoundguiltyofthe
charge and fned.2

          In hisresponse in opposition to defendants'm otion to dism iss,H ailey allegesforthe first

timethatdefendantQM HP HuffGGgotinvolved by letting the ordealgolqon - knowlinglly -
w ithout caring.''3 Presum ably, H ailey w as referring to his placem ent in Gve-point restraints.

Hailey also allegesthatM ajorTate saw him on the dayhewas1etup from therestraintsand
M ajorTatetold him he would puthim <çstraightback down - no matterhow much pain and
suffering (hejwasin.'' Healso statesthatCounselorGibsonwrotethedisciplinary charge for

        2Althoughnotrelatedtoany ofthedefendantswho fledthe motiontodismiss, Hai     leyalsoalleqesthathe
attended ahearing fora separateinstitutionaldisciplinary chargeon M arch 8,2017. Atthe hearing,hlsadvisor,
defendantSgtBerg,dtrepeatedeverything''thattheyhadtalkedabout,çe
                                                               therebycausing Ehim)forsuretobefound
guilty 100% .':Hailey arguesthatan advisorshouldnotbeElallow edtobe aw itnessagainstam an.'' Hailey alleges
that he consequently did not receive a ttfair hearing'' and defendant Heming Offcer Countsrshould Rstand
accountable.''
          3ThecourttreatsHailey'sresponse in opposition (ECF No.25)asamotionto amend and grantsthe
motion.
refusingtoentergeneralpopulation while%sknowing.
                                               hewouldput(Hailey)inhann'sway,''and
thatW arden Kiserknew ççwhatw asgoing on and ggve hisapproval.''

                                             II.

       DefendantsRed Onion,QHM PHuftlCounselorGibson,W arden Kiser,andM ajorTate
have m oved to dism iss Hailey's complaint against them . A .motion to dismiss pursuantto

FederalRuleofCivilProcedure 124$(6)teststhelegalsuo ciency ofacomplaintto determine
whether the plaintiff has properly stated a claim ;tGit does'
                                                            notresolye contests surrounding the

facts,them erits ofa claim ,orthe applicability ofdefenses.''Republican Partv ofN .C.v.M artin,

980F.2d943,952 (4th Cir.1992). ln consideringaRule12(b)(6)motion,acourtmustaccept
allfactualallegationsin the com plaintastrue and m ustdraw allreasonable inferencesin favorof

the plaintiff. Erickson v.Pardus,551 U.S.89,94 (2007). Legalconclusionsinthe guiseof
factualallegations,how ever,are not entitled to a presum ption of truth. A shcroh v.lqbal,556

U.S.662(2009).
       A lthough a com plaintççdoes notneed detailed factualallegations,a plaintiffs obligation

toprovidethegroundsofhisentitlelmentltoreliefrequiresmorethan labelsand conclusions,
and a fonuulaic recitation of a cause of action's elements will not do-'' BellAtl.Corn.v.

Twomblv,550 U.S.544,555 (2007)(citationsand quotationsomitted). çTactuMlallegations
mustbe enough to raise arightto reliefabokethe speculative level,''id-,with alltheallegations

in the com plainttaken astrue and allreasonable inferences drawn in the plaintiœ s favor,Chao

v.RivendellW oods.Inc..415F.3d 342,346 (4th Cir.2005). Rule 12(b)(6)doesççnotrequire
heightened fact pleading of specifics, but only enough facts to state a claim to relief that is

plausibleon itsface.'' Twombly,550 U.S.at570. Consequently,ççonly a complainythatstatesa

                                              3
plausibleclaim forreliefsurvivesamotion todismiss.''Iqbal,556U.S.at679(citingTwombly,
550U.S.at556).A claim isplausibleifthecomplaintcontainsççfactualcontentthatallowsthe
courtto draw the reasonable inference that the defendant is liable for the m isconduct alleged,''

andifthereisEçmorethan asheerpossibilitythatadefendanthasactedunlawfully.''Ld..
                                                                              aat678.
       ln orderto allow forthe developmentofa potentially m eritorious claim ,federalcourts
have an obligation to construe pro ât pleadings liberally. See.e.a.,Boaa v.M acD ouaall,454

U.S.364,365 (1982). Moreover,Eçllqiberal construction of the pleadings is particularly
appropriate where ...there is a pro ât com plaintraising civilrights issues.'' Sm ith v.Sm ith.589

F.3d736,738(4thCir.2009).Nevertheless,çtlpqrinciplesrequiringgenerousconstructionoîpro
se com plaints are not ...w ithout lim its.'' Beaudettv.Citv of H nm pton,775 F.2d 1274,1278

(4th Cir.1985).<<A pro.
                      K plaintiffstillmustallegefactsihatstateacauseofaction.''Bracevv.
Buchapan,55F.Supp.2d416,421(E.D.Va.1999).
                                               111.

       Hailey named Red Onion asa defendant. To state acauseofaction underj 1983,a
plaintiffm ustestablish thathe has been deprived ofrightsguaranteed by the Constim tion orlaw s

oftheU nited States and thatthisdeprivation resulted 9om conductcom m itted by a person acting

undercolorofstatelaw. W estv.Atkins.487 U.S.42 (1988). Neithera statenoran entity
consideredtobeanççarm''ofthestatecanbesuedtmderj1983.W illv.M ichiaanDep'tofState
Police,491U.S.58,71(1989).BecauseRed Onionisconsidered anarm oftheCommonwealth
ofVirginia,thisentity cannotbesued underj 1983. SeeW ill,491U.S.at65-70;M ccov v.
ChesapeakeCorr.Ctn,788F.Supp.890(E.D.Va.1992).



                                                4
                                               IV .

       Hailey allegesthatCounselorGibson,W arden Kiser,and M ajorTatewere involved in
Gsattem pting''to t'force''H ailey to go to generalpopulation despite Rlcnow ing''that it would be

dangerous forhim . To the extentHailey is arguing thatthese defendants failed to protecthim ,

hisallegationsfail'to stateacognizable claim . An inm atehasan Eighth Amendmentrightto be
protected from violence perpetrated by otherprisoners. D a
                                                         'nserv.Stansberrv,772 F.3d 340,346

(4th Cir.2014);see Farmerv.Brennan,511 U.S.825,833-35 (1994). To state a claim for
dam ages against a prison official for failure to protect from inm ate violence, an inm ate m ust

pleadfactsthatshow (1)hewasincarceratedunderconditionsposingasubstantialriskofserious
harm,(2)theofficialwasdeliberately indifferenttothatsubstantialrisktohishealthand safety,
and (3) the oftkial's deliberate indifference caused him harm. Farmer,511 U.S.at 834.
A lthough he allegesthatthe defendants attem pted to force him into entering generalpopulation,

H ailey does not allege thathe did,in fact,enter generalpopulation. Instead,he allegej thathe

w as found guilty ofthe disciplinary charge forfailing to entergeneralpopulation and received a

Gne for his conviction of the charge. Because H ailey does not allege that he w as acm ally

incarcerated under conditions posing a substantial risk of serious harm or that he actually .
suffered any harm ,hehasnotstated a cognizable failure to protectclaim .'A ccordingly, the court

w illgrantdefendants'm otion to dism issasto thisclaim .

                                               V.

       To the extent Hailey is alleging that W arden Kiser and Major Tate are liable as
supervisors,hisallegationsfailtb stateacognizableclaim. Supervisory liabilityunderj 1983
m ay notbe predicated only on the theory of resoondeat superior. See M onellv.D ep't of Soc.


                                                5
Servs.,436U.S.658,663n.7(1978).A claim thatprisonstaffdidnotfollow VDOC policiesor
procedures also does not state a constitutionalclaim . See United States v.Caceres.440 U .S.
                                                   '

741,752-55 (1978);Riccio v.Cntv.ofFairfax.Va.,907 F.2d 1459,1k69 (4th Cir.1990)
(holdingthatifstate law grantsmoreproceduralrightsthan theConstimtionrequires,astate's
failuretoabidebythat1aw isnotafederaldueprocessissue).Toestablishsupervisory liability
under j 1983, a plaintiff must show that:(1) the supervisor had acmal or constructive
know ledgethata subordinate w as engaged in conductthatposed <ça pervasive and unreasonable

risk''ofconstimtionalinjury to people liketheplaintiff;(2)the supervisor'sresponseto that
know ledge w as so inadequate as to show .
                                         ççdeliberate indifference to ortacitauthorization ofthe

alleged offensive practices'';and (3)thatthere was an EEaffirmative causallink''between the
supervisor'sinaction andtheparticularconstitutionalinjury sufferedby theplainti/. Shaw v.
Stroud,13 F.3d 791,799 (4th Cir.1994). To satisfy the requirementsofthefirstelement,a
plaintiff must establish:(1) the supervisor's knowledge of (2) conduct engaged in by @
subordinate (3)where the conductposesa pervasive and unreasonable risk ofconstimtional
injury to theplaintiff Slakan v.Porter,737 F.2d 368,373 (4th Cir.1984). Establishing a
<çpervasive''and Gdunreasonablé''risk ofharm requiresevidence thattheconductis widespread,or

at leasthas been used on severaldifferent occasions,and thatthe conduct engaged in by the

subordinate poses an unreasonable risk ofharm ofconstitutional'injury. 1d.at373-74. A
plaintiff m ay establish deliberate indifference by dem onstrating a supervisor's Rcontinued

inactioninthefaceofdocumentedwidespreadabuses.''JZ at373.
       HaileyallegesthatW arden KiserandMajorTateapproved thedisciplinarychargetiled
by Counselor Gibson, despite know ing about his ççsim ation.'' H ailey's vàgue and conclusory


                                               6
allegations are insufficientto supporta finding of supervisory liability. As'such,the courtwill

grant defendants' m otion to dism iss as to any supervisory liability claim against these

defendants.

                                              W.

       Totheextentflailey allegesthatW ardenKiserandM ajorTatemadecommentsthatmay
constim te verbalabuse,tlzreats,.orharassm ent,the com m ents alone do notrise to the levelof an

EighthAmendmentviolation. Hensleev.Lewis,153F.App'x 178,l80(4th Cir.2005)(citing
Collinsv.Cundy.603 F.2d 825,827 (10th Cir.1979$. The Constim tion does not Kprotect
againstal1intrusions on one's peace ofm ind.'' Pittsleyv.Warish.927F.
                                                                    2d3,7(1stCir.1991).
Verbalharassm entor idle threatsto an inm ate,even to an extentthatitcausesan inm ate fearor

emotionalanxiety,do notcpnstitute an invasion ofany identified liberty interest. See Em mons

v.M cLaughlim 874 F.2d 351,354 (6th Cir. 1989) (stating verbaltlzreats causing fear for
plaintifpslifenotaninfringementofaconàtitutionalright);Lamarv.Steele,698F.2d 1286 (5th
Cir.1983)(çTllreatsalonearenotenough. A (941983 claim only accrueswhen thethreatsor
threatening conduct result in a constimtionaldeprivation.'). Accordingly,the courtgrants
defendants'motion.to dism iss as to any claim concerning threats made by W arden Kiser or

M ajorTate.
                                              V II.

       Finally,Hailey allegesthatQMI'
                                    P Huffknew thatotherdefendantswere subjecting
H ailey to crueland unusualliving conditionsw hile he w as in five-pointrestraints,choseto çtlet''

ithappen,anddidnotcare. Underatheoryoflystapderliability,anoftkermay beliableifhe
orshe:R(1)knowsthatafellow officerisviolatinganindividual'sconstitutlonaldghts;(2)hasa

                                               7
reasonable opportunity to preventthe harm;and (3)choosesnotto act.''. Randallv.Prince
George'sCn/y.,302 F.3d 188,204 (4th Cir.2002). Thecourtfindsthat,acceptingthefacmal
allegations as true and draw ing a1lreasonable inferences in favor of the H ailey,he has stated a

plausibleclaim forreliefagainstQMHP Huff. Accordingly,thecourtwilldenythemotionto
dismissastoabystanderliabilityclaim againstQMHPHuff.
                                                W II.

        Forthe foregoing reasons,defendants'm otion to dism iss is granted in partand denied in

Part.
        ENTER:This$ r'
                     dayof??                ,   2019.
                                                               !

                                                        f*f '/W '           .W            W
                                                        ChiefU 'ed StatesDistdd Judge




                                                  8
